Notice of Allowance
1.	This Office Action is in response to the applicant’s communication filed on 06/1/2021 under AFCP 2.0. In virtue of this communication, Claims 1, 3-7, and 11-15 are currently patentable in this communication by examiner’s amendment. 

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Gonzalez, Eduardo (Agent of Record, Reg. No.: 73,515) on 06/07/2021 in a telephone interview.

The application has been amended as follows:
		Claims 1, 4-7 and 11-15 remains the same as filed on 06/01/2021.

3. (Currently Amended) The mobile device of claim [[2]] 1, wherein said calculation, for said reference location vector, of the likelihood of observing the observation vector when the mobile device is in the corresponding reference location is based on the observation vector, the reference location vector, and a correlation tree of elements of the observation and reference location vectors.

End of Amendment.
Allowable Subject Matter
3.	Claims 1, 3-7, and 11-15 are allowed, and renumbered as 1-11.

4.	The following is a statement of reasons for the indication of allowable subject matter:
	Das et al. Patent No.: US 8,938,355 B2 teach constructing a location map based on sensory input and textual metadata (fig. 3); and 
	Shin et al. Patent No.: 10,217,120 B1 teach multi-modal Trajectory Fusion including vision-based tracking, camera calibration, visual person tracking to estimate an adapted trajectory-transaction data association (fig. 2-15).
	However, the prior art of record fails to anticipate or render the claimed limitations, as a whole, obvious, singly or in combination, particularly, to determine a current location of a mobile device by computing a likelihood and a probability of an observation vector based on visual words and radio words at the corresponding reference location  as specified in the independent claims.

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643